DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment

Applicant’s submission filed 06/03/2022 has been entered. 

Response to Arguments

Applicant's submission filed 06/03/2022 has been fully considered.  Applicant's arguments regarding the 102 and 103 rejections have been fully considered but they are not persuasive for the reasons set forth at the end of the rejections below.  Any previous rejections and/or objections not reiterated herein have been withdrawn.  The following rejections and/or objections constitute the complete set being applied to the present application.  

Terminal Disclaimer

The terminal disclaimer filed on 06/03/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 17/027515 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 19 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fu et al. (of record; May 2014 J. Am. Chem. Soc. 136: 8820-8828; “Fu”).
This rejection is maintained for the reasons set forth in the Office action mailed 02/03/2022 and for the reasons set forth below.
Applicant argues that the disclosure of the 61946296 priority application has the filing date of February 28, 2014, and thus the effective filing date of amended independent claim 19 is such February 28, 20214 date (subsequent to the filing of the Petition and grant thereof).  Accordingly, Fu (with a publication date of June of 2014) is not an effective reference for rejecting the pending claims of the present application.  Thus, for at least such reasons, the §§ 102 and 103 rejections of claims 19, 20, 23 and 27, as applicable, should be withdrawn.
These arguments are not persuasive because the petition decision mailed 08/23/2022 has been dismissed.  Further, the reference Fu appears to have a publication date of May 28, 2014, not June 2014 as suggested by applicant.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims ------19, 20, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Palonpon et al. (2013 Curr. Opin. Chem. Biol. 17: 708-715; Epub 2013 Jun 15; “Palonpon”) in view of Fu et al. (2014 J. Am. Chem. Soc. 136: 8820-8828; “Fu”).
This rejection is maintained for the reasons set forth in the Office action mailed 02/03/2022 and for the reasons set forth below.
Applicant argues that the disclosure of the 61946296 priority application has the filing date of February 28, 2014, and thus the effective filing date of amended independent claim 19 is such February 28, 20214 date (subsequent to the filing of the Petition and grant thereof).  Accordingly, Fu (with a publication date of June of 2014) is not an effective reference for rejecting the pending claims of the present application.  Thus, for at least such reasons, the §§ 102 and 103 rejections of claims 19, 20, 23 and 27, as applicable, should be withdrawn.
These arguments are not persuasive because the petition decision mailed 08/23/2022 has been dismissed.  Further, the reference Fu appears to have a publication date of May 28, 2014, not June 2014 as suggested by applicant.

Potential Allowable Subject Matter

Claims 29 and 30 are allowed.  The following is a statement of reasons for the indication of allowable subject matter: the primary reason for the indication of allowable subject matter is the presence of 13C and/or 15N in the vibrational tag.  The closest prior art is Yamakoshi et al. (from IDS; 2012 J. Am. Chem. Soc. 134: 20681-20689; “Yamakoshi”).  However, although Yamakoshi teaches the Raman tags alkynes (C-triple bond-C and C-triple bond-C-C-triple bond-C) and deuterium, Yamakoshi does not teach that the Raman tags include 13C and/or 15N, and the prior art provides no rationale to incorporate such isotopes in the Raman tags of Yamakoshi.
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jennifer Lamberski/Primary Examiner, Art Unit 1618